Interim Decision #1308
MAirta or MIS "Bourrrr"
In FINE Proceedings
BOS-10/11.73
Decided by Board December 10, 1963

(1) Even though the vessel was touring the United States engaged in a promotional scheme for a motion picture rather than in a "normal commercial
maritime operation," fine lies under section 256, Immigration and Nationality
Act, for paying MI and discharging 5 alien crewmen without first having
obtained the consent of the Attorney General.
(2) Section 256 provides for the imposition of a separate penalty for each
crewman who is illegally paid off or discharged, as opposed to a single penalty
per vessel regardless of the number of crewmen involved.
IN as : HMS "BOUNTY" which arrived at the port of Boston, Mass., from foreign,
via other United States ports, on August 25, 1962. Alien cewmen
involved :'Michael Lushington, Hugh Boyd, Ellsworth G. Goggins, Eric
S. Hillis and Percy Coffin.
BASIS FOR Fnm : Act of 1952—Section 256 (8 U.S.C. 1286).

The District Director at Boston, Mass., in a decision dated April 12,
1963, held that the Boston Shipping Corp., as agents for the IBIS
"Bounty," had incurred liability to administrative penalties totaling
$5,000, $1,000 as to each of the alien crewmen (Canadian nationals)

named above, for paying them off and/or discharging them without
prior permission from an immigration officer acting for the Attorney
General. However, said official found present herein factors which,
in his opinion, merited mitigation of the fines to the extent of $2500,
$500 per crewman. He then permitted fines in like amount to stand.
The appeal from his decision, which brings the case before this Board
for consideration, will be dismissed.
The HMS "Bounty" is a wooden sailing vessel, a replica of the
original historic vessel of the same name, which was constructed for

the purpose of making a motion picture entitled "Mutiny on the
Bounty." Upon completion of filming, it was decided to send the
vessel on a promotional tour. Said tour was to include port calls
at several ports on both coasts of the United States.
.391

Interim Decision #1308
The first such call was made at Seattle, Wash., on June 22, 1962.
Immigration inspection was then and there accorded the vessel's crew,
with the result that the crewmen here involved were granted D-1
conditional landing privileges. Under the terms thereof, they were
permitted to land in this country for the time the vessel was to remain
in United States ports, but in no event to exceed 29 days; and they
could not be paid off and/or discharged without permission of the
Attorney General, acting through an immigration officer. 1
The vessel sailed coastwise from Seattle and eventually arrived at
the port of Boston, Mass., on August 25, 1962. From that port, it was
scheduled to sail foreign for France, but these five crew members did
not desire to continue the voyage further. Accordingly, they were
"separated" from the ship, they were paid off and discharged before
the Canadian Consul at Boston, and they returned to their homes
in Canada.
The facts recited in the foregoing paragraph constitute this case
a classic example of a "pay off or discharge" as those terms are used
in the statute here under consideration. 3 Therefore, the fines have
properly been ordered imposed unless appropriate permission had
first been obtained.
Appellant's claim that the requisite permission was obtained rests
on an affidavit submitted by the Master. It recites that when the vessel arrived at the port of Boston, it received a tumultuous welcome
and was met by a large number of visitors and port officials. It states
that one such official, believed to be an immigration officer, was informed of plans to permit these five crewmen to leave the ship. It
concludes that he informed the Master it was permissible to do so.
This affidavit, however, is unavailing—for several reasons.
First, since the vessel merely sailed coastwise from Seattle to Boston
no further immigration inspection was required at the latter port by the
regulations' Second, according to the record no immigration officer
boarded the ship at Boston to make such an inspection, or otherwise.
Third, the regulations spell out a procedure for obtaining permission
to "pay off or discharge" crewmen entirely different from that followed
by the Master.° Fourth, the Service record indicates that the specified
procedure was not followed, and no claim has been advanced that it
was. Fifth, the parties responsible for the vessel's operation—includSae arirval manifest (Form 1-418) ; Section 252(a) (1), Immigration and
Nationality Act (8 U.S.C. 1282) ; and 8 ont 252.1(d) (1).
2 See manifest (Form I-418) submitted for the vessel's foreign departure on
August 81, 1962.
a II v. Seaboard Surety Co., 239 F. 2d 667.
' 8 OFR 251.1 and 252.1.
5 8 CFR 252.1 (d) and (f).

392

Interim Decision #1308
ing the agents and Master—are charged with knowledge of the pertinent regulations. Finally, the record reveals that the Master is an
experienced mariner who presumably had personal knowledge of them.
We cannot agree with appellant that it would be unconscionable to
permit the fines to stand because this vessel was engaged in an enterprise of great public appeal rather than in a normal conunercial maritime operation. Factually, we find no logic in this argument since
the ship was touring the United States as a "promotional" scheme
which obviously involved the "profit motive." Legally speaking,
moreover, the statute applies to "any vessel" so that it includes even
privately owned pleasure craft engaged in no commerce whatsoever.
While there have been cases in which the question of "normal commercial maritime operation" was dimmed, those cases involved the
question of "sovereign immunity," to wit: public vessels operating
solely for the public purposes of a sovereign nation, 6 which is not the
situation presented here.
We also reject the contention that this section of law limits the fine

that can be imposed hereunder to $1,000 per vessel no matter how
many crewmen are involved. The decisive factors on this point are
that the statute makes it unlawful to pay off or discharge "any alien

crewman" and provides for the imposition of a penalty "in the sum
of $1,000 for each such violation." The clear meaning of the quoted
phraseology is that the Congress meant nothing more than that a
separate penalty should be assessed for each crewman who is paid of
and discharged, as opposed to creating a single violation of the statute
per vessel—no matter how many crewmen were involved.' While
there are no precedents precisely on this point, the fact remains that

it. has been generally accepted and recognized, by a. long line of administrative and judicial interpretation, that this section does justify
the imposition of a fine of $1,000 as to each crewman involved_' We

so hold.
Finally, the request that the fines be further reduced must be and
is denied. ' The reason is that the penalty provided for in the statute
cannot be reduced to less than $500 per crewman, and the District
Director has already granted this relief.
.ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
°See .3faiter of SS "Wave Sovereign," 51. & N. Dee. 336.
See Grant Brothers Construction, Co. v. U.S., 58 L. ed. 776; and see also the

Kate /angora, 18 F. za 113.
° See the Limon,14 F. 2d 153, and 22 F. 2d 270.

4

392

